Citation Nr: 1144377	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  11-02 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date prior to June 30, 2004, for the grant of entitlement to service connection for right shoulder arthritis.

2.  Entitlement to an initial rating in excess of 20 percent for right shoulder arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from November 1954 to November 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Appeal Management Center in Washington, D.C., on behalf of the Regional Office in St. Paul, Minnesota (RO).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

The evidence of record did not reasonably raise the issue of entitlement to a total rating based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  The evidence demonstrated that the Veteran retired in 1993 and, to date, he has not asserted that he is unable to obtain and retain substantially gainful employment.  Consequently, the Board will not address such a claim herein.

On June 30, 2004, the Veteran submitted a claim to reopen the issue of entitlement to service connection for right shoulder arthritis.  In April 2009, the Board reopened the Veteran's claim and remanded it for further development.  Via a May 2010 rating decision, service connection was granted for right shoulder arthritis and a 10 percent rating was assigned thereto, effective June 11, 2003.  The Veteran perfected an appeal, seeking a higher initial rating and an earlier effective date.  In August 2011, the RO determined that the May 2010 rating decision contained clear and unmistakable error as to the rating assigned to the Veteran's right shoulder arthritis.  The RO assigned a new rating of 20 percent.  The RO also determined that the May 2010 rating decision contained clear and unmistakable error as to the effective date assigned to the rating for the Veteran's right shoulder arthritis.  The RO assigned a new effective date of June 30, 2004, the date the Veteran's claim to reopen was received by VA.  The Board has re-captioned the issues on appeal to reflect the August 2011 rating decision, and the Veteran claims will be addressed as such herein.
FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of entitlement to service connection for right shoulder arthritis in March 2003.  The Veteran was notified of this decision, but did not appeal.

2.  The Veteran's claim to reopen the issue of entitlement to service connection for right shoulder arthritis was received by VA on June 30, 2004.  

3.  In May 2010 rating decision, the RO granted service connection for right shoulder arthritis and a 10 percent rating was assigned thereto, effective June 11, 2003.

4.  In an August 2011 rating decision, the RO found clear and unmistakable error with the May 2010 rating decision with respect to the rating and effective date assigned.  The RO assigned a new rating of 20 percent, effective June 30, 2004, the date of receipt of the claim to reopen the issue of entitlement to service connection for right shoulder arthritis.

5.  The evidence of record does not contain a formal or informal claim filed with VA subsequent to March 2003, and prior to June 30, 2004.

6.  Throughout the pendency of this appeal, the Veteran's right shoulder arthritis was manifested by abduction from 0 to between 100 and 110 degrees, pain, stiffness, weakness, interference of the motion of his right shoulder, flare-ups, decreased joint motion speed, and tenderness.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 30, 2004, for the grant of service connection for right shoulder arthritis have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

2.  The criteria for an initial evaluation in excess of 20 percent for right shoulder arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5010 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's claim of entitlement to an earlier effective date and claim of entitlement to an increased rating for right shoulder arthritis arise from his disagreement with the initial effective date and rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

With respect to both issues captioned above, the duty to assist the Veteran has been satisfied.  Although the evidence of record included service treatment records that were associated with the claims in January 2003, the Board acknowledges the presence of an April 2006 memorandum wherein the RO formally determined that service treatment record dated from September 1 to October 1, 1958, that demonstrated a right shoulder injury, were unavailable.  The RO further determined that additional attempts to obtain such records would be futile.  As the Veteran's complete service treatment records are unavailable, the Board acknowledges, and accepts, the heightened obligation to provide an explanation of the reasons and bases for its findings and to consider the benefit of the doubt rule in reaching the decision contained herein.  38 U.S.C.A. § 5107(b); see O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The RO has obtained the Veteran's available service treatment records and his identified VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran was afforded VA examinations in June 2009 and July 2011 that address the salient issues presented by the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, both examiners took into account the Veteran's statements and treatment records, and performed thorough clinical evaluations, all of which allowed for fully-informed evaluations of the claimed disability.  Id.  Further, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

Historically, the Veteran served on active duty from November 1954 to November 1958.  In October 2002, he submitted a claim of entitlement to service connection for right shoulder arthritis, which was denied via a March 2003 rating decision.  The Veteran did not appeal.  On June 30, 2004, the Veteran submitted a claim to reopen the issue of entitlement to service connection for right shoulder arthritis.  Service connection was granted by the RO in a May 2010 rating decision.  Therein, the RO assigned an initial rating of 10 percent and an effective date of June 11, 2003.  The Veteran perfected an appeal, seeking a higher initial rating and an earlier effective date.  During the pendency of this appeal, the RO determined that the May 2010 rating decision contained clear and unmistakable error as to the rating assigned to the Veteran's service-connected right shoulder arthritis, and found clear and unmistakable error as to the effective date assigned to that rating.  The rating assigned to the Veteran's right shoulder arthritis was increased to 20 percent, effective June 30, 2004, the date the Veteran's claim to reopen was received by VA.  These issues have been certified to the Board for appellate review.

I.  Effective Date

The Veteran submitted a claim of entitlement to service connection for right shoulder arthritis in October 2002.  In a rating decision entered on March 3, 2003, this claim was denied.  The RO sent the Veteran notice of this decision and notice of his appellate rights in correspondence dated on March 14, 2003.

On June 30, 2004, the Veteran's representative submitted a "claim for service connection for the [V]eteran's chronic right shoulder condition."  The representative then stated that "[n]ew and material evidence will be submitted in the near future."  In a statement dated on June 25, 2004, which was received by the RO in August 2004, the Veteran requested that VA "reopen" his claim of entitlement to service connection for his "chronic right shoulder condition." 

In May 2010, service connection was granted for right shoulder arthritis and a 10 percent rating was assigned thereto, effective June 11, 2003.  Subsequent to the May 2010 rating decision, the Veteran submitted an August 2010 notice of disagreement.  Therein, the Veteran stated that he was "very displeased" with the rating assigned and the effective date thereof.  He then stated that his injury occurred in 1957 or 1958 and that he had dealt with the residuals of that injury ever since.  

In a January 2011 statement in support of his claim, the Veteran detailed the inservice injury resulting in his service-connected right shoulder arthritis.  He then claimed that he did not file a claim earlier because he was unaware that he could file such claims.  He then requested VA to consider "the many months and years" he had experienced right shoulder symptoms and to "compensate [him] accordingly."

In an October 2011 brief, the Veteran's representative argued that the Veteran first submitted a claim of entitlement to service connection via a VA Form 21-526 dated on March 30, 2002.  The representative then stated that the Veteran "objected to the initial decision rendered" via a VA Form 21-4138, which was received by the RO in August 2004.  However, the representative argued, prior to the Veteran's August 2004 objection, on June 30, 2004, the Veteran's then representative submitted a claim to reopen the Veteran's issue of entitlement to service connection for a right shoulder disorder.  

In a June 6, 2003 statement, the Veteran submitted a claim of entitlement to service connection for "dental."  Therein, he described inservice treatment for dental disorders.  On June 11, 2003, the Veteran's representative submitted a letter and copies of service treatment records, and requested VA to "take appropriate action on the [V]eteran's claim for service connection for his dental problems."

Although the Veteran submitted documents during the appellate period, none of these documents can reasonably be construed as a notice of disagreement with the March 3, 2003 rating decision regarding his claim of entitlement to service connection for a right shoulder disorder.  A notice of disagreement is a written communication expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  38 C.F.R. § 20.201 (2011).  No such written communication was received by the RO from March 14, 2003 to March 14, 2004, with respect to the March 3, 2002 rating decision.  

While the Veteran's representative is correct in asserting that the Veteran expressed dissatisfaction and/or disagreement with the March 3, 2003 rating decision in an August 31, 2004 statement, this was not received by the RO within the appellate period and, thus, cannot be considered a timely notice of disagreement.  38 C.F.R. § 20.201 (2011).  Similarly, the claim submitted by the Veteran's representative on June 30, 2004, fell outside of the appellate period and cannot be construed as a timely notice of disagreement.  Id.  As such, the Board finds that neither the Veteran nor his representative submitted a timely notice of disagreement with respect to the March 3, 2003 rating decision and, thus, said rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Consequently, the June 30, 2004 submission by the Veteran's representative is a claim to reopen the issue of entitlement to service connection for a right shoulder disorder.  Thus, the Board must determine whether the Veteran is entitled to an effective date earlier than June 30, 2004 for the grant of service connection for a right shoulder disorder pursuant to this claim.

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2011).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Between the final rating decision dated on March 3, 2003 and the Veteran's representative's statement received on June 30, 2004, neither the Veteran nor his representative submitted a claim, formal or informal, to reopen the issue of entitlement to service connection for a right shoulder disorder.  Correspondence received during this period was limited to the adjudication of unrelated service connection claims.  38 C.F.R. §§ 3.1(p), 3.155 (2011).

The Veteran's representative submitted a claim to reopen the issue of entitlement to service connection for a right shoulder disorder on June 30, 2004.  After this claim was denied in a September 2004 rating decision, the Veteran perfected an appeal to the Board.  In a decision entered in April 2009, the Board reopened the Veteran's claim for entitlement to service connection for a right shoulder disorder and remanded this for further development.  In a rating decision entered in May 2010, service connection for a right shoulder disorder was granted.  

Because the Veteran's June 30, 2004 service connection claim for a right shoulder disorder was the subject of prior, final decision, the regulations governing the assignment of effective dates with regard to claims to reopen are applicable.  These regulations require VA to assign one of two dates in such cases:  the date of the claim to reopen or the date entitlement arose, which ever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).  

As has already been established, the date of claim to reopen the issue of entitlement to service connection for a right shoulder disorder was June 30, 2004.  The June 12, 2009 VA examiner opined that the Veteran's current right shoulder arthritis was "at least as likely as not" related to an inservice injury.  Although the date of the VA examination represented the earliest date that the Veteran "proved" the final element of his claim, that date is not necessarily the same as the date entitlement arose.  As applied to original claims for benefits, the date the evidence is submitted or received is not relevant if considering the effective date of an award, even in connection with a claim that is pending for many years.  McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  It is apparent that the examiner concluded that the Veteran's right shoulder disorder, currently diagnosed as degenerative changes of the right shoulder, had always been related to military service.  Id. at 35.  Although evidence did not substantiate the claim for service connection for the currently diagnosed right shoulder in this case until the date of the 2009 VA examination, entitlement arose prior to the date of that examination.  Id.  Accordingly, the Board need not determine the precise date on which entitlement arose, as the evidence of record indicates that that the date on which entitlement arose was prior to June 30, 2004, the date of the Veteran's claim to reopen the previously denied claim of entitlement to service connection for a right shoulder disorder.  The regulations require VA to assign an effective date of the date of the claim to reopen or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for an effective date prior to June 30, 2004, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Increased Rating

In May 2010, service connection was granted for the Veteran's right shoulder arthritis and a 10 percent rating was assigned thereto.  In August 2011, the rating assigned to the Veteran's service-connected right shoulder arthritis was increased to 20 percent throughout the effective period.  The Veteran perfected an appeal seeking a higher initial rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

The rating for the Veteran's right shoulder arthritis was assigned pursuant to Diagnostic Code 5201 and Diagnostic Code 5010, hyphenated as 5201-5010.  Generally, hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27 (2011).  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id.

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Normal shoulder ranges of motion are shown at 38 C.F.R. § 4.71a, Plate I (2011): forward elevation (flexion) to 180 degrees; abduction to 180 degrees; external rotation to 90 degrees; and, internal rotation to 90 degrees.  Under Diagnostic Code 5201, a 20 percent evaluation is assigned for limitation of motion at shoulder level for the major extremity.  Limitation of shoulder motion to midway between the Veteran's side and shoulder level warrants a 30 percent rating for the major extremity.  When there is limitation of motion to 25 degrees from the Veteran's side, a maximum 40 percent rating is warranted for limitation of motion of the major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Since the medical evidence reveals that the Veteran is right-handed, the right shoulder is considered the major extremity.  See 38 C.F.R. § 4.69 (2011).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2011).  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

A May 2005 VA treatment report demonstrated that the Veteran complained of right shoulder pain.  Although the Veteran rated his pain a 2 on a 10-point pain scale, he endorsed pain at level 7 or 8 in the previous 24 hours.

According to a separate May 2005 VA treatment report, the Veteran complained of his right shoulder "hurting."  The Veteran related his current right shoulder pain to an inservice injury; endorsed an inability to throw overhand and an inability to draw a long bow; and stated that he received cortisone injections in the past.  A physical examination demonstrated pain on motion, particularly with rotation, but the range of motion in degrees was not provided.  The examiner found "very significant" that the Veteran was unable to reach behind his back without "significant" pain.  There was mild tenderness of the supraspinatus tendon.  The assessment was "an old injury, more than likely a rotator cuff tear."  The examiner rendered a negative etiological opinion, but found that more evaluation was required, including a radiological examination.

In June 2005, the Veteran underwent a radiological examination of his right shoulder.  This examination revealed normal mineralization without focal lesion or fracture.  Mild acromioclavicular joint hypertrophy was noted, as was a small calcification at the greater tuberosity, likely within a tendon.  The glenohumeral joint was maintained, and the soft tissue was unremarkable.  The impression was acromioclavicular joint hypertrophy, no fracture.

In September 2005, the Veteran submitted a statement in support of his claim.  Therein he reiterated that he was unable to draw a longbow, unable to throw a ball overhand, experienced pain when attempting to thread a belt through his trouser's loops, and experienced "a great deal of anguish" after holding a phone for a few minutes.

During a December 2005 informal hearing conducted via telephone, the Veteran testified as to the inservice injury.  He stated that his right shoulder pain waxed and waned on a monthly basis over the years, but that he did not seek medical attention following his service discharge.  When he experienced right shoulder symptoms, his spouse would apply ointments for him.  He also stated that he was issued a crossbow license for hunting because he was unable to draw a long bow anymore.  He asserted that he performed in no post-service occupation that aggravated his right shoulder.

In a statement received in January 2006, the Veteran's spouse stated that she provided the Veteran right shoulder massages and applied ointments as needed.  She also stated that the Veteran ceased muskie fishing because it required a strong arm for casting, and that he would experience right shoulder pain due to holding the phone to his ear.

A September 2006 VA outpatient treatment report demonstrated that the Veteran underwent an annual check-up.  The Veteran did not complain of right shoulder pain, limitation of motion, or other symptoms, and his past medical history was negative for right shoulder diagnoses.  A physical examination demonstrated "usual aches and pains of his age," but nothing remarkable.  No right shoulder diagnosis was rendered.

A June 2007 VA treatment report demonstrated that the Veteran appeared for his semi-annual visit.  The Veteran reported that he was about to embark on his fifth trip to Alaska to go fishing with his daughter.  The Veteran reported that his "only" current question was in regard to bilateral nipple pain.  No right shoulder symptoms were revealed during a physical examination.  The Veteran received a steroid injection for complaints of right hip and low back pain.  No reference was made to right shoulder pain or other symptoms.

A September 2007 VA treatment report demonstrated that the Veteran was seen for his annual check-up.  He reported that his fishing trip to Alaska went "very well."  He also reported that he was about to embark on a trip to Canada to go goose hunting.  The Veteran stated that a he went on this trip last year and his hunting party shot 170 geese.  He reported "doing fine," but complained of burning upon urination.  He mentioned that he received a steroid injection for right hip bursitis.  A physical examination did not reveal any right shoulder symptoms.  Indeed, there were "no marked muscle or joint pains."

According to a September 2008 VA treatment report, a physical examination revealed right shoulder pain, which the Veteran characterized as a 2 on a 10-point pain scale.  The Veteran did not want any treatment for or studies done on his right shoulder.  He stated that he treated his right shoulder pain with ibuprofen, and stated that the worst pain in the previous 24 hours rated a 4 on a 10-point pain scale.

In June 2009, the Veteran underwent a VA examination.  The Veteran reported that a 2005 magnetic resonance image revealed a torn rotator cuff.  The examiner noted that the report actually stated "without partial or full thickness tears."  The Veteran then detailed his active duty service, including the inservice injury giving rise to his right shoulder arthritis.  He then stated that he "thought nothing" of the injury until an Independence Day picnic in 1959, when we was unable to throw a softball overhand.  He stated that his right shoulder symptoms have progressively worsened over the years, and that he treated his symptoms with ointment rubs and ibuprofen.  He rated his worst pain as 4 on a 10-point pain scale, best at 0, and average at 3 to 4.  A summary of his right shoulder joint symptoms demonstrated no deformity, giving way; instability; incoordination; decreased speed of joint motion; episodes of dislocation or subluxation; locking episodes; effusions; or symptoms of inflammation.  There was pain, stiffness, and weakness.  The Veteran also endorsed interference with the motion of his right shoulder and "moderate" flare-ups that occurred dependent upon his activity, but would last 1 to 2 days.  The Veteran stated that the flare-ups were precipitated by using a shotgun, swinging a hammer, and using tools, but that they were alleviated by ibuprofen and rest.  He complained of pain when putting on a shirt, that he moved much slower, and other unspecified pain.  There were no constitutional signs of arthritis and no incapacitating episodes of arthritis.  

A physical examination demonstrated no loss of bone or part of a bone; no recurrent shoulder dislocations; no inflammatory arthritis; no ankylosis; weakness; and guarding of movement.  Range of motion testing showed the following:  right flexion from 0 to 100 degrees; right abduction from 0 to 100 degrees; right internal rotation from 0 to 75 degrees; and right external rotation from 0 to 75 degrees.  The examiner also noted that there was pain following repetitive motion, but that there was no additional limitation of motion.  The examiner then reviewed the June 2005 radiological examination and 2005 magnetic resonance image results, the latter of which demonstrated moderate acromioclavicular joint arthropathy and mild peritendinitis of the rotator cuff without partial or full thickness tears.  The examiner also reviewed a radiological examination conducted contemporaneous to the June 2009 VA examination.  These x-rays revealed spurring at the acromioclavicular joint space; normal mineralization of bones of the shoulder; and normal alignment of the humerus in the glenoid fossa.  The impression and diagnosis was moderate osteoarthritis degenerative change of the acromioclavicular joint space, stable.  Pain was the only problem associated with this diagnosis.  The Veteran then reported that he retired in 1993, and that his right shoulder "seldom" affected his work.  The examiner noted that the Veteran's right shoulder arthritis had the following effects on his daily activities:  no effect on exercise, traveling, feeding, bathing, toileting, or driving; mild effects on shopping, dressing, and grooming; severe effects on doing chores and recreation; and prevented his participation in sports.  The Veteran also stated he had difficulty with anything that required him to raise his right arm over his head, that he was unable to play softball, and was unable to hunt anymore.  The examiner then reiterated the diagnosis and rendered a positive etiological opinion.

In his August 2010 notice of disagreement and in a January 2011 statement in support of his claim, the Veteran stated that his injury occurred in 1957 or 1958 and, thus, he had dealt with his right shoulder symptoms for many years.  Specifically, the Veteran stated that he experienced pain and a lack of complete movement and strength.  He stated that his right shoulder symptoms prevented him from throwing a ball overhand; drawing a long bow without pain; and performing overhead tasks while working as a carpenter's helper.

In July 2011, the Veteran underwent a VA examination to ascertain the severity of his right shoulder arthritis.  The Veteran recounted the details of his inservice injury.  He then rated his pain at the time of this examination as a 2 on a 10-point pain scale, but that his pain was occasionally a 5 or 6, usually at night.  He claimed that he was sometimes unable to lift his right arm above the level of his shoulder.  He reported remote steroid injections for his right shoulder.  He also reported that he continued to treat his symptoms with ointment rubs and ibuprofen.  After reviewing the Veteran's past medical history, the examiner provided a summary of the Veteran's right shoulder symptoms, which read as follows:  no deformity, giving way, instability, incoordination, episodes of dislocation or subluxation, locking episodes, or effusions, but pain, stiffness, weakness, decreased joint motion speed, tenderness, severe flare-ups every 3 to 4 months lasting hours each time.  The Veteran reported that these symptoms were precipitated by activity such as lifting heavy objects and exertion, but were made better by rest.  The Veteran stated that he was unable to raise his right arm.  

The examiner found no constitutional symptoms of arthritis and there were no incapacitating episodes.  Upon palpation, the Veteran endorsed tenderness described as "mild discomfort."  Range of motion testing flexion from 0 to 120 degrees; abduction from 0 to 110 degrees; internal rotation from 0 to 60 degrees; and external rotation from 0 to 45 degrees.  There was no objective evidence of pain or additional limitation of motion following repetitive motion, and no joint ankylosis.  A contemporaneous radiological examination demonstrated no evidence of acute fracture or dislocation, but mild subacromial narrowing was shown, with an unchanged appearance of acromioclavicular joint osteoarthritis.  No subacromial enthesopathy; os acromiale; or Hills-Sachs deformity were indicated.  Glenohumeral articulation was maintained.  A few small calcifications were again noted near the insertional fibers of the supraspinatus that could relate to an element of calcific tendinitis.  The impression was "no significant interval change."  The diagnosis was osteoarthritis of the right shoulder.  The examiner found that the Veteran's symptoms had no effect on the Veteran's ability to perform chores, shop, travel, feed, bathe, dress, toilet, groom, or driving.  There was a mild effect on the Veteran's ability to exercise, a moderate effect on his ability to participate in recreation, and he was prevented from participating in sports.

In order to receive a higher rating pursuant to Diagnostic Code 5201, the evidence of record must demonstrate a limitation of shoulder motion to midway between the Veteran's side and shoulder level, or limitation of motion to 25 degrees from the Veteran's side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Given that the normal range of motion for a shoulder includes abduction from 0 to 180 degrees, with 0 degrees representing the arm being at the person's side and 180 degrees representing the arm being raised laterally to an overhead position.  The midpoint of this motion would, thus, be 90 degrees of abduction.  38 C.F.R. § 4.71a, Plate I.

Range of motion testing during the June 2009 VA examination demonstrated abduction from 0 to 100 degrees.  Range of motion testing during the July 2011 VA examination demonstrated abduction from 0 to 110 degrees.  In both instances, the Veteran was able to abduct his right shoulder beyond 90 degrees.  Consequently, a rating in excess of 20 percent is not warranted pursuant to Diagnostic Code 5201.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

During the pendency of this appeal, the Veteran asserted that he was unable to raise his right arm above the level of his shoulder.  Lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that the level to which someone is generally able to raise their arm is a lay observable symptom.  As such, the Veteran's assertion is competent evidence that he was unable to raise his right arm above his shoulder level.  Once lay evidence has been determined to be competent, the Board must also determine whether such evidence is credible.  Id.  Without evidence to the contrary, the Board finds that the Veteran's assertion that he was unable to raise his arm above shoulder level to be credible.  As such, the Board has determined that the Veteran's assertion is both competent and credible evidence as to his inability to raise his right arm above shoulder level.  

However, the Board finds that the probativeness of his lay assertion is outweighed by the range of motion testing conducted during both the June 2009 and July 2011 VA examinations.  Layno, 6 Vet. App. at 469 (holding that competency must be distinguished from weight and credibility; the former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  As discussed above, both the June 2009 and July 2011 VA examiners administered testing that demonstrated a range of right arm abduction that exceeded 90 degrees.  The Veteran's assertion did not address his range of motion in terms of degrees, referring instead to a limitation of right arm motion to "shoulder level."  The Board is persuaded by the specific measurements generated by the range of motion testing during the VA examinations over the Veteran's vague characterization.  As such, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected right shoulder is not warranted based on his competent and credible lay testimony.

The Board has also considered whether there is any additional functional loss not contemplated in the current 20 percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45.  

The June 2009 VA examination demonstrated no giving way; instability; incoordination; decreased speed of joint motion; episodes of dislocation or subluxation; locking episodes; effusions; or symptoms of inflammation.  However, the Veteran endorsed pain, stiffness, weakness, interference of the motion of his right shoulder, and "moderate" flare-ups that would last 1 to 2 days.  The examiner also noted that there was pain following repetitive motion, but that there was no additional limitation of motion.  The July 2011 VA examination showed that the Veteran's right shoulder did not exhibit giving way, instability, incoordination, episodes of dislocation or subluxation, locking episodes, or effusions.  There was right shoulder pain, stiffness, weakness, decreased joint motion speed, tenderness, and "severe" flare-ups every 3 to 4 months lasting hours each time.  The July 2011 VA examiner also noted that there was pain following repetitive motion, but that there was no additional limitation of motion.  During the pendency of this appeal, the Veteran claimed that he was unable to throw overhand, unable to draw a long bow without pain, could no longer fish for muskie, was unable to shoot a shotgun, and had difficulty speaking on the telephone for even short periods of time.  

As mentioned above, the evidence of record must demonstrate a limitation of shoulder motion to midway between the Veteran's side and shoulder level, or limitation of motion to 25 degrees from the Veteran's side in order to receive a rating in excess of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Despite the presence of symptoms other than pain, the Board finds that the Veteran's right shoulder symptomatology does not result in additional limitation of motion of the right shoulder to warrant a rating in excess of 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Accordingly, a rating in excess of 20 percent is not warranted on the basis of functional loss.

Consideration has been given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath, 1 Vet. App. at 595.  However, there is no evidence of ankylosis; humerus impairment, to include malunion, recurrent dislocation, fibrous union, false flail joint, or loss of head; or impairment of clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2011).  Accordingly, a rating in excess of 20 percent for the Veteran's right shoulder arthritis is not warranted under these diagnostic codes.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected right shoulder arthritis is evaluated as a musculoskeletal disorder pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5201, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his disability.  Id.

Throughout the pendency of this appeal, the Veteran's right shoulder arthritis was manifested by abduction from 0 to between 100 and 110 degrees, pain, stiffness, weakness, interference of the motion of his right shoulder, flare-ups, decreased joint motion speed, and tenderness.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 20 percent disability rating.  Ratings in excess of 20 percent are provided for certain manifestations of right shoulder arthritis, but the evidence demonstrates that those manifestations are not present here.  The criteria for a 20 percent rating more than reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5201; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of 20 percent for the Veteran's service-connected right shoulder disorder at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected right shoulder, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's service-connected right shoulder disorder has varied to such an extent that a rating greater or less than 20 percent would be warranted.  Cf. 38 C.F.R. § 3.344 (2010) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against an initial evaluation in excess 20 percent for the Veteran's service-connected right shoulder disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to June 30, 2004 for the grant of entitlement to service connection for right shoulder arthritis is denied.

An initial rating in excess of 20 percent of right shoulder arthritis is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


